Exhibit 10.5
 
AMENDMENT AND SETTLEMENT AGREEMENT


This Amendment and Settlement Agreement  (this “Amendment”) is made and entered
into this 6th day of January, 2013 (the Effective Date”) by and between the
Broadcast International, Inc., a Utah Corporation (the “Company”), and James E.
Solomon (“Employee”).


Whereas, the Employee entered into an employment agreement with the Company
dated September 19, 2008, (the “Agreement”); and


Whereas, the Company intends to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) with AllDigital Holdings, Inc. (“AllDigital”), and
AllDigital has indicated that it is unwilling to execute the Merger Agreement
unless the Amendment has been executed; and


Whereas, the Employee and the Company have agreed to the terms and conditions of
this Amendment;


NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Employee and the Company hereby agree as follows:


1.
Capitalized Terms.  Capitalized terms used but not defined herein have the
meaning set forth in the Agreement.



2.
Term of Agreement.   Section 1 of the Agreement is hereby amended to delete all
language after the definition of Employment Term and to add the following
sentence at the end of the Section:  Notwithstanding the foregoing, or anything
in this Agreement to the contrary, the employment of Employee by the Company
shall be “at will”, and this Agreement shall be terminable by Employee or the
Company at any time without advanced written notice of any kind.

 
3.
Duties and Powers.  Section 2 of the Agreement is hereby amended as follows:



 
(a)
Section 2(b) is deleted.



 
(b)
The following is added add the end of Section 2:  As long as the Board of
Directors has established an Executive Committee (the “Executive Committee”),
Employee shall report to the Executive Committee.  Other than expenses required
to by paid by contracts in existence as of the date hereof, Employee shall not
incur or authorize expenditures in excess of $250.00 except in accordance with a
budget approved by the Executive Committee or approved by the Executive
Committee on a case-by-case basis.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Salaries and Benefits.   In Section 3(a), the Base Salary Amount shall be
reduced to $180,000 per year.



5.
Termination and Change of Control Benefits.  Section 8 and 9 of this Agreement
are hereby deleted.



6.
Accrued Leave. Employee hereby waives and releases the Company from any
obligation to compensate Employee for vacation or leave that has accrued prior
to the date hereof or that accrues after the date hereof.  Notwithstanding
anything in the Agreement or any Company policy to the contrary, Employee’s
vacation and other leave shall be on a “use it or lose it”
basis.    Reimbursement for expenses incurred by the Employee in the course of
his employment shall not be waived, but shall be paid by the Company.



7.
Consideration.   If (a) Employee remains employed with the Company for sixty
days following, or (b) if the employment of Employee is terminated by the
Company at any time after the Effective Date, the Company shall, within three
business days of the earlier to occur of (a) or (b), issue to Employee 529,100
shares of common stock of the Company (the “Shares”) in a private placement
pursuant to Section 4(2) and/or Rule 506 under the Securities Act of 1933, as
amended, within. If Employee resigns or otherwise terminates his own employment
for any reason during the sixty-day period following the Effective Date, the
Company shall have no obligations under this Section 7. Employee represents that
Employee is an “accredited investor” in that Employee is an executive officer
and/or director of the Company (and otherwise sufficiently sophisticated in
financial matters as to evaluate the decision to acquire the Shares and enter
into this Agreement), that Employee has full access to all material information
regarding the Company and its operations and that Employee is acquiring the
Shares for investment purposes, and not with a view to distribute the same.  The
Shares shall be subject to standard Rule 144 restrictive legends.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
Mutual Releases. Except for rights arising under the Agreement, as amended by
this Amendment, after the date hereof and any rights Employee or the Company has
under any options, restrictive stock units or warrants to purchase the Company’s
common stock held by Employee, as of the Effective Date, Employee, on the one
hand, and the Company on the other hand, hereby fully, forever, irrevocably and
unconditionally (i) release, remise, and discharge each other, and each of their
respective agents, spouses, employees, officers, directors, shareholders,
attorneys, counsel and affiliates from, and (ii) agree and covenant not to
institute, submit, file or bring, or permit to be instituted, submitted, filed
or brought on his or its behalf against the other in any court, administrative
agency, or other forum, any and all manner of claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, dues, sums of money,
costs, losses, accounts, reckonings, covenants, contracts, controversies,
agreements, promises, leases, doings, omissions, damages, executions,
obligations, liabilities, and expenses, and any and all other claims of every
kind, nature and description whatsoever (including attorneys' fees and costs),
whether known or unknown, either at law, in equity, or mixed, that either ever
had, now has, or can, shall, or may have, against the other by reason of, on
account of, or arising out of any matter, cause or thing whatsoever, which has
happened, developed, or occurred before the Effective Date including but not
limited to (A) any and all claims, asserted or unasserted, arising from
employment with or separation from the Company, and specifically including any
claims under any federal, state or local labor, employment, discrimination,
human rights, civil rights, wage/hour, pension, or tort law, statute, order,
rule, regulation or public policy, including but not limited to, those arising
under (all as amended) the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the National Labor Relations Act, the Fair Labor
Standards Act, the Occupational Safety and Health Act of 1970, the Americans
With Disabilities Act of 1990, the Civil Rights Acts of 1964 and 1991, the Civil
Rights Act of 1866, the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the Equal
Pay Act of 1963, and the Consolidated Omnibus Budget Reconciliation Act of 1985,
(B) those arising under common law, including but not limited to claims or suits
for intentional interference with contractual relations, breach of the implied
covenant of good faith and fair dealing, breach of contract, wrongful
termination, negligent supervision, negligence, intentional and negligent
infliction of emotional distress, defamation, false imprisonment, libel, and
slander, (C) any indebtedness or alleged indebtedness between Employee and
either Company, (D) any vacation, leave or other accruals, and (E) any other
action or grievance against the other party, or any of its respective agents,
spouses, employees, officers, directors, shareholders, attorneys, counsel and
affiliates, based upon any conduct whatsoever, which has happened, developed, or
occurred before the Effective Date.  It is expressly agreed and understood that
the releases contained here are GENERAL RELEASES.  In the event that any party
institutes any action hereby released or to which he or it has agreed not to
sue, the claim shall be dismissed immediately upon presentation of this
Amendment.



9.
Acknowledgment of Agreement. This Amendment shall constitute an amendment to the
Agreement in accordance with the terms thereof.  The Agreement, as amended by
this Amendment, shall continue in full force and effect.  From and after the
date hereof, references to the Agreement shall be deemed to be references to the
Agreement, as amended by this Amendment.



10.
Other.



 
(a)
Governing Law.  This Amendment shall be governed by and be construed in
accordance with the internal laws of the State of Utah applicable to agreements
made and to be performed entirely with such state.



 
(b)
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Attorneys’ fees.  In the event there is a default under this Amendment, the
party in default shall pay all costs, expenses and attorneys’ fees incurred by
the other party in enforcing its rights hereunder.



 
(d)
Headings.  The headings in this Amendment are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Amendment.



 
(e)
Further Actions.  Each party hereto will execute such further documents and
instruments and take such further actions as may reasonably be requested by the
other party to consummate the termination and to transfer with full title all
stock transferred herewith or to otherwise effect the other purposes of this
Amendment.



 
(f)
Authority of Signors.  Each of the signors of this Amendment represents and
warrants that he has the authority from each respective party to enter into this
Amendment for and in behalf of the party for which and that such action has been
duly authorized by the appropriate corporate action by the party.



 
(g)
Availability of Counsel.  Employee does hereby agree that he has had the
availability of his person legal counsel in connection with the review and
execution of this Amendment and does so being fully advised of its implications
and legal results.





[intentionally left blank; signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have executed this Amendment and Settlement
Agreement effective as of the date first above written.








 
BROADCAST INTERNATIONAL, INC
 
EMPLOYEE
                             
/s/ R. Phil Zobrist
 
/s/ James E. Solomon
By: R. Phil Zobrist
 
James E. Solomon
Title: Chairman of the Compensation
   
Committee and Board Member
   



 
 
 
 



--------------------------------------------------------------------------------